                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  STATESBORO DIVISION



 JOHN T. DANIEL,

                Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-l


        V.



 TERENCE KILPATRICK, et a!.,

                Defendants.



                                           ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 11. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiffs monetary damages claims against all

Defendants in their official capacities and all claims against the Georgia Department ofCorrections

and DENIES Plaintiff informa pauperis status on appeal as to these dismissed claims. Plaintiffs

excessive force, deliberate indifference, and retaliation claims against Defendants Rivera, Clark,

Smith, and Kilpatrick remain pending. Doc. 12.

       SO ORDERED,this                 lay of February, 2020.




                                                                [EF JUDGE
                                      UNITED 5 TATES DISTRICT COURT
                                                 LN DISTRICT OF GEORGIA
